DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 29, 2022 has been entered.
Claims 1-4, 6, 8-10, 12-14 and 18-66 are cancelled.
Claims 5, 7, 15-17 and 67 are currently amended.
Claims 68-69 are new.
Claims 5, 7, 11, 15-17 and 67-69 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0284727, published Oct. 8, 2015) in view of Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002) is withdrawn in light of the amendment of claim 5, and in light of Applicant’s argument that the applied references do not teach a Cas endonuclease which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources, as required by claim 5 as currently amended.

The rejection of claims 5, 11 and 15-17 under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002) is withdrawn in light of the amendment of claim 5, and in light of Applicant’s argument that the applied references do not teach a Cas endonuclease which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources, as required by claim 5 as currently amended.
 
The rejection of claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002) is withdrawn in light of the amendment of claim 5, and in light of Applicant’s argument that the applied references do not teach a Cas endonuclease which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources, as required by claim 5 as currently amended.

The rejection of claims 5 and 67 under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015), Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Beetham et al. (U.S. Patent No. 10,287,594, issued May 14, 2019) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002) is withdrawn in light of the amendment of claim 5, and in light of Applicant’s argument that the applied references do not teach a Cas endonuclease which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources, as required by claim 5 as currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0284727, published Oct. 8, 2015) in view of Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013), Zhang et al. (U.S. Patent Application Publication No. 2014/0186958, published Jul. 3, 2014) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).
Claim 5 as currently amended is drawn to a method for modifying a target site in the genome of a plant cell, the method comprising:
a.    providing a guide RNA directly to a non-protoplast embryogenic plant cell, wherein the guide RNA is provided as RNA;
b. providing a Cas endonuclease to the non-protoplast embryogenic plant cell, wherein the Cas endonuclease is encoded by a polynucleotide comprising a Cas coding region, which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources;
wherein said guide RNA selectively hybridizes with said target site, and
wherein the guide RNA forms a complex with the Cas endonuclease provided to the non-protoplast embryogenic plant cell and the Cas endonuclease introduces a double-strand break at the target site; 
c. generating a plant from the non-protoplast embryogenic plant cell comprising at least one nucleotide modification at the target site; and 
d.    identifying the at least nucleotide modification at the target site.
New claim 68 is drawn to the method of claim 5, wherein the second nuclear localization signal is a bipartite nuclear localization signal.
New claim 69 is drawn to the method of claim 5, wherein the first nuclear localization signal is a monopartite nuclear localization signal.
Kim et al. teach a method for inducing targeted mutagenesis in a eukaryotic cell or organisms by transfecting a eukaryotic cell or organism comprising a target DNA with a Cas-protein-encoding nucleic acid and a guide RNA (paragraph [0015], page 4 and claims 22, 29 and 30 of the provisional application 61/837,481). Kim et al. teach that the guide RNA may be transferred into a cell or an organism in the form of RNA, including an isolated RNA (paragraph [0100], page 10 of the provisional application 61/837,481). Kim et al. teach that when the guide RNA is transfected in the form of an isolated RNA into a cell or organism, the guide RNA may be prepared by in vitro transcription using any in vitro transcription system known in the art. Kim et al. teach that the guide RNA is preferably transferred to a cell in the form of isolated RNA rather than in the form of plasmid comprising encoding sequence for a guide RNA (paragraph [0103], page 11 of the provisional application 61/837,481). Kim et al. teach that a eukaryotic cell or organism may be a plant or a higher plant (paragraphs [0111], [00128], pages 12 and 16 of the provisional application 61/837,481). Kim et al. teach that a Cas protein-encoding nucleic acid and a guide RNA may be transferred into a cell by various methods known in the art, such as microinjection, electroporation, DEAE dextran treatment, lipofection, nanoparticle-mediated transfection, protein transduction domain mediated transduction, virus-mediated gene delivery, and PEG-mediated transfection in protoplast, and so on, but are not limited thereto (paragraph [0123], page 15 of the provisional application 61/837,481). 
Kim et al. do not exemplify (i.e. do not provide a working example) in their provisional applications the providing of a guide RNA directly to a plant cell and identifying a modification at a target site. Kim et al. also do not teach providing a guide RNA directly to a plant cell, or a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region where the first and second nuclear localization signals are derived from different sources, wherein the second nuclear localization signal is a bipartite nuclear localization signal, and wherein the first nuclear localization signal is a monopartite nuclear localization signal. Additionally, Kim et al. make no distinction between plant cells that are protoplasts, and plant cells that are not protoplasts, and Kim et al do not teach generating a plant from a non-protoplast embryogenic plant cell.
Li et al. teach a method for modifying one or more target sites in the genome of a plant cell, including protoplast (Figure 1a, b, e, f; Figure 2) and non-protoplast (Figure 1h, i) plant cells, the method comprising providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, and identifying at least nucleotide modification at the one or more target sites (Figures 1-2; page 689 column 2). The one or more guide RNAs selectively hybridize with the one or more target sites, the one or more guide RNAs form a complex with the Cas endonuclease, and the Cas endonuclease introduces a double-strand break at the target site, as evidenced by the identified nucleotide modifications at the one or more target sites, the creation of which requires these functions to occur.
Zhang et al. teach operable linkage of a Cas coding region to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals (paragraph [0125]).
Hansen et al. teach several alternative methods (microprojectile bombardment, electroporation, microinjection) that can be used to provide nucleic acids including RNA directly to plant cells, including non-protoplast embryogenic plant cells (columns 4-5; columns 31-42; columns 55-57; claims 1-6; column 32 line 62 column 33 line 10; column 40 line 63 to column 41 line 9; column 55 lines 35 to 47; column 62 line 31 to column 63 line 30). Hansen et al. also teach the generation of plants from plant cells to which nucleic acids have been directly provided (column 2 lines 56-61; column 63 lines 7-9; column 63 lines 55-56; column 64 lines 29 to 32; column 66 lines 52-55; column 67 lines 20 to 25).
Given the teachings of Kim et al. that targeted mutagenesis in a plant cell or plant can be achieved by transfecting the cell with a Cas-protein-encoding nucleic acid and a guide RNA using various methods known in the art such as microinjection, electroporation, DEAE dextran treatment, lipofection, nanoparticle-mediated transfection, protein transduction domain mediated transduction, virus-mediated gene delivery, and PEG-mediated transfection in protoplast, given the teachings of Kim et al. that their methods are applicable to plants as organisms as well as plant cells, given the teachings of Li et al. that one or more target sites in the genome of a plant cell, including a non-protoplast plant cell, can be modified by providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, given the teachings of  Zhang et al. that a Cas coding region can be operably linked to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals, and given the teachings of Hansen et al. that several alternative methods (microprojectile bombardment, electroporation, microinjection) for providing nucleic acids including RNA directly to plant cells including a non-protoplast embryogenic plant cell that can be subsequently generated into a plant, are known and practiced in the art, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a non-protoplast embryogenic plant cell can be modified by providing directly to a plant cell a guide RNA as RNA, and a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region wherein the nuclear localization signals are derived from different sources and are bipartite and/or monopartite nuclear localization signals, and to subsequently regenerate the plant cell into a plant. 
One skilled in the art could readily combine prior art elements such as a guide RNA in the form of RNA and a Cas endonuclease that is operably linked to a bipartite and/or monopartite nuclear targeting signal derived from different sources upstream and downstream of the Cas coding region with prior art methods for providing nucleic acids including RNA directly to plant cells to yield predictable results, i.e. the modification of a target site in the genome of a plant cell, since the individual elements were already known in the art to be useful for this purpose. One skilled in the art could also readily regenerate such a plant cell into a plant, since the generation of plants from plant cells to which nucleic acids have been directly provided was already known and practiced in the art, as evidenced by Hansen et al. Thus, the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5, 11, 15-17 and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013), Zhang et al. (U.S. Patent Application Publication No. 2014/0186958, published Jul. 3, 2014) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002). 
Claim 5 as currently amended is drawn to a method for modifying a target site in the genome of a plant cell, the method comprising:
a.    providing a guide RNA directly to a non-protoplast embryogenic plant cell, wherein the guide RNA is provided as RNA;
b. providing a Cas endonuclease to the non-protoplast embryogenic plant cell, wherein the Cas endonuclease is encoded by a polynucleotide comprising a Cas coding region, which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources;
wherein said guide RNA selectively hybridizes with said target site, and
wherein the guide RNA forms a complex with the Cas endonuclease provided to the non-protoplast embryogenic plant cell and the Cas endonuclease introduces a double-strand break at the target site; 
c. generating a plant from the non-protoplast embryogenic plant cell comprising at least one nucleotide modification at the target site; and 
d.    identifying the at least nucleotide modification at the target site.
Claim 11 is drawn to the method of claim 5, wherein the guide RNA is introduced directly by particle bombardment.
Claim 15 as currently amended is drawn to the method of claim 5, wherein the non-protoplast embryogenic plant cell is obtained from a monocot plant or a dicot plant.
Claim 16 as currently amended is drawn to the method of claim 15, wherein the monocot plant is selected from the group consisting of maize, rice, sorghum, rye, barley, wheat, millet, oats, sugarcane, turfgrass, and switchgrass.
Claim 17 as currently amended is drawn to the method of claim 15, wherein the dicot plant is selected from the group consisting of soybean, canola, alfalfa, sunflower, cotton, tobacco, peanut, potato, Arabidopsis, and safflower.
New claim 68 is drawn to the method of claim 5, wherein the second nuclear localization signal is a bipartite nuclear localization signal.
New claim 69 is drawn to the method of claim 5, wherein the first nuclear localization signal is a monopartite nuclear localization signal.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). The plant cell may be obtained from a monocot plant (barley, corn, rice, rye, sorghum, wheat) or from a dicot plant (alfalfa, cotton, safflower, soybean, sunflower, tobacco) (claim 23). Transfection of the plant cell may be effected by biolistic mediated transfection (particle bombardment) (claim 29). The targeted genomic modification can be identified by DNA sequencing (paragraphs [0082], [0083], [0085], [0086], [0093], and [0094]). The plant cell can be a non-protoplast plant cell (paragraphs [0046], [0055]). A plant can be obtained by regenerating a plant cell produced by any of the methods of Voytas et al. I (paragraph [0058]).
Voytas et al. I do not exemplify  (i.e. do not provide a working example) providing a guide RNA directly to a plant cell, or a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region where the first and second nuclear localization signals are derived from different sources, wherein the second nuclear localization signal is a bipartite nuclear localization signal, and wherein the first nuclear localization signal is a monopartite nuclear localization signal, or identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. Voytas et al. I also do not explicitly teach an embryogenic plant cell.
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]). 
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease, wherein the plant cell is a monocot (maize, rice, sorghum) or dicot (Arabidopsis, soybean, potato) plant cell (claims 1, 3, 4). The Cas9 Type-II CRISPR-associated nuclease forms a complex with the guide RNA, and the guide RNA functions by selectively hybridizing to the target site (paragraphs [0007], [0114]; claims 1 and 25). Yang et al. also teach particle bombardment as a means of introducing exogenous molecules such as nucleic acids into cells (paragraph [0078]). Yang et al. additionally exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]).
Li et al. teach a method for modifying one or more target sites in the genome of a plant cell, including protoplast (Figure 1a, b, e, f; Figure 2) and non-protoplast (Figure 1h, i) plant cells, the method comprising providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, and identifying at least nucleotide modification at the one or more target sites (Figures 1-2; page 689 column 2). The one or more guide RNAs selectively hybridize with the one or more target sites, the one or more guide RNAs form a complex with the Cas endonuclease, and the Cas endonuclease introduces a double-strand break at the target site, as evidenced by the identified nucleotide modifications at the one or more target sites, the creation of which requires these functions to occur.
Zhang et al. teach operable linkage of a Cas coding region to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals (paragraph [0125]).
Hansen et al. teach several alternative methods (microprojectile bombardment, electroporation, microinjection) that can be used to provide nucleic acids including RNA directly to plant cells, including non-protoplast embryogenic plant cells (columns 4-5; columns 31-42; columns 55-57; claims 1-6; column 32 line 62 column 33 line 10; column 40 line 63 to column 41 line 9; column 55 lines 35 to 47; column 62 line 31 to column 63 line 30). Hansen et al. also teach the generation of plants from plant cells to which nucleic acids have been directly provided (column 2 lines 56-61; column 63 lines 7-9; column 63 lines 55-56; column 64 lines 29 to 32; column 66 lines 52-55; column 67 lines 20 to 25).
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, obtained from a monocot plant or a dicot plant by biolistic mediated transfection (particle bombardment) in order to produce a plant cell having a detectable targeted genomic modification without inserting exogenous genetic material, given the teachings of Voytas et al. I that a plant can be obtained by regenerating a plant cell produced by any of their methods, given the teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification, given the teachings of Voytas et al. II that providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell will produce a plant cell having a detectable targeted genomic modification, given the teachings of Yang et al. that providing a Cas9 endonuclease and a guide RNA to a plant cell will produce a plant cell having a detectable targeted genomic modification, given the teachings of Li et al. that one or more target sites in the genome of a plant cell, including a non-protoplast plant cell, can be modified by providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, given the teachings of  Zhang et al. that a Cas coding region can be operably linked to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals, and given the teachings of Hansen et al. that RNA can be directly provided to a plant cell, including a non-protoplast embryogenic plant cell that can be subsequently generated into a plant, by microprojectile bombardment, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to directly introduce into a non-protoplast embryogenic plant cell obtained from a monocot plant such as barley, corn, rice, rye, sorghum, wheat, or from a dicot plant such as alfalfa, cotton, safflower, soybean, sunflower, tobacco, a guide RNA and a Cas9 endonuclease or an RNA encoding a Cas9 endonuclease wherein the Cas endonuclease is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region wherein the nuclear localization signals are derived from different sources and are bipartite and/or monopartite nuclear localization signals, including direct introduction by biolistic mediated transfection (particle bombardment), and to subsequently regenerate the plant cell into a plant. 
One skilled in the art would have been motivated to do so in order to produce a plant having a detectable targeted genomic modification without inserting exogenous genetic material. One skilled in the art would have had a reasonable expectation of success, given the success of Shen et al. in producing an animal cell having a detectable targeted genomic modification by directly introducing into an animal cell a guide RNA and an RNA encoding a Cas9 endonuclease, given the success of Voytas et al. II in producing a plant cell having a detectable targeted genomic modification by providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell, given the success of Li et al. in producing a plant cell having a detectable targeted genomic modification by providing to a plant cell a guide RNA and Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream and downstream of the Cas coding region, given the success of Hansen et al. in providing RNA directly to a plant cell by microprojectile bombardment, and given the success of Hansen et al. and others in regenerating plants from plant cells. 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5, 7 and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013), Zhang et al. (U.S. Patent Application Publication No. 2014/0186958, published Jul. 3, 2014) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002). 
Claim 5 as currently amended is drawn to a method for modifying a target site in the genome of a plant cell, the method comprising:
a.    providing a guide RNA directly to a non-protoplast embryogenic plant cell, wherein the guide RNA is provided as RNA;
b. providing a Cas endonuclease to the non-protoplast embryogenic plant cell, wherein the Cas endonuclease is encoded by a polynucleotide comprising a Cas coding region, which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources;
wherein said guide RNA selectively hybridizes with said target site, and
wherein the guide RNA forms a complex with the Cas endonuclease provided to the non-protoplast embryogenic plant cell and the Cas endonuclease introduces a double-strand break at the target site; 
c. generating a plant from the non-protoplast embryogenic plant cell comprising at least one nucleotide modification at the target site; and 
d.    identifying the at least nucleotide modification at the target site.
Claim 7 as currently amended is drawn to the method of claim 5, further comprising providing a donor DNA to the non-protoplast embryogenic plant cell, wherein said donor DNA comprises a polynucleotide of interest.
New claim 68 is drawn to the method of claim 5, wherein the second nuclear localization signal is a bipartite nuclear localization signal.
New claim 69 is drawn to the method of claim 5, wherein the first nuclear localization signal is a monopartite nuclear localization signal.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). The targeted genomic modification can be identified by DNA sequencing (paragraphs [0082], [0083], [0085], [0086], [0093], and [0094]). The plant cell can be a non-protoplast plant cell (paragraphs [0046], [0055]). A plant can be obtained by regenerating a plant cell produced by any of the methods of Voytas et al. I (paragraph [0058]).
Voytas et al. I do not exemplify  (i.e. do not provide a working example) providing a guide RNA directly to a plant cell, or a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region where the first and second nuclear localization signals are derived from different sources, wherein the second nuclear localization signal is a bipartite nuclear localization signal, and wherein the first nuclear localization signal is a monopartite nuclear localization signal, or identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. Voytas et al. I also do not teach further providing a donor DNA to the plant cell, wherein said donor DNA comprises a polynucleotide of interest. Voytas et al. I also do not explicitly teach an embryogenic plant cell.
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]). Voytas et al. II also teach a method for modifying the genetic material of a plant cell, comprising: (a) introducing into the cell a virus nucleic acid comprising a donor sequence that is heterologous to the virus and is targeted to a first sequence that is endogenous to the plant cell; and (b) inducing a double strand break at or near the sequence to which the donor sequence is targeted, wherein said double strand break is generated by an endonuclease targeted to a second endogenous plant sequence at or near the first sequence that is targeted by the donor sequence, wherein homologous recombination occurs between the first endogenous plant sequence and the donor sequence, including a method wherein the endonuclease is a CRISPR/Cas system endonuclease, and that any modified sequence carried by the donor sequence will be stably integrated into the genome (claims 1 and 4; paragraph [0004]).
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease, wherein the plant cell is a monocot (maize, rice, sorghum) or dicot (Arabidopsis, soybean, potato) plant cell (claims 1, 3, 4). The Cas9 Type-II CRISPR-associated nuclease forms a complex with the guide RNA, and the guide RNA functions by selectively hybridizing to the target site (paragraphs [0007], [0114]; claims 1 and 25). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells, for targeted gene repair/correction, and for knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]). Yang et al. teach that the gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]). Yang et al. additionally exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]).
Li et al. teach a method for modifying one or more target sites in the genome of a plant cell, including protoplast (Figure 1a, b, e, f; Figure 2) and non-protoplast (Figure 1h, i) plant cells, the method comprising providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, and identifying at least nucleotide modification at the one or more target sites (Figures 1-2; page 689 column 2). The one or more guide RNAs selectively hybridize with the one or more target sites, the one or more guide RNAs form a complex with the Cas endonuclease, and the Cas endonuclease introduces a double-strand break at the target site, as evidenced by the identified nucleotide modifications at the one or more target sites, the creation of which requires these functions to occur.
Zhang et al. teach operable linkage of a Cas coding region to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals (paragraph [0125]).
Hansen et al. teach several alternative methods (microprojectile bombardment, electroporation, microinjection) that can be used to provide nucleic acids including RNA directly to plant cells, including non-protoplast embryogenic plant cells (columns 4-5; columns 31-42; columns 55-57; claims 1-6; column 32 line 62 column 33 line 10; column 40 line 63 to column 41 line 9; column 55 lines 35 to 47; column 62 line 31 to column 63 line 30). Hansen et al. also teach the generation of plants from plant cells to which nucleic acids have been directly provided (column 2 lines 56-61; column 63 lines 7-9; column 63 lines 55-56; column 64 lines 29 to 32; column 66 lines 52-55; column 67 lines 20 to 25).
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, in order to produce a plant cell having a detectable targeted genomic modification, given the teachings of Voytas et al. I that a plant can be obtained by regenerating a plant cell produced by their methods, given the teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification, given the teachings of Voytas et al. II that providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell will produce a plant cell having a detectable targeted genomic modification, given the further teachings of Voytas et al. II that a plant cell having a detectable targeted genomic modification can also be produced by providing a CRISPR/Cas system endonuclease and a donor DNA to a plant cell, given the teachings of Yang et al. that providing a Cas9 endonuclease and a guide RNA to a plant cell will produce a plant cell having a detectable targeted genomic modification, given the further teachings of Yang et al. that a plant cell having a detectable targeted genomic modification can also be produced by providing a CRISPR/Cas system endonuclease and a donor DNA to a plant cell, given the teachings of Li et al. that one or more target sites in the genome of a plant cell, including a non-protoplast plant cell, can be modified by providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, given the teachings of  Zhang et al. that a Cas coding region can be operably linked to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals, and given the teachings of Hansen et al. that RNA can be directly provided to a plant cell including a non-protoplast embryogenic plant cell that can be subsequently generated into a plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to directly introduce into a non-protoplast embryogenic plant cell a guide RNA and a Cas9 endonuclease or an RNA encoding a Cas9 endonuclease wherein the Cas endonuclease is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region wherein the nuclear localization signals are derived from different sources and are bipartite and/or monopartite nuclear localization signals, and a donor DNA comprising a polynucleotide of interest, and to subsequently regenerate the plant cell into a plant. 
One skilled in the art would have been motivated to do so in order to produce a plant having a detectable targeted genomic modification comprising a polynucleotide of interest without inserting additional exogenous genetic material encoding a Cas9 endonuclease or a guide RNA. One skilled in the art would have had a reasonable expectation of success, given the success of Shen et al. in producing an animal cell having a detectable targeted genomic modification by directly introducing into an animal cell a guide RNA and an RNA encoding a Cas9 endonuclease, given the success of Voytas et al. II in producing a plant cell having a detectable targeted genomic modification by providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell, given the success of Li et al. in producing a plant cell having a detectable targeted genomic modification by providing to a plant cell a guide RNA and Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream and downstream of the Cas coding region,  given the success of Hansen et al. in providing RNA directly to a plant cell, and given the success of Hansen et al. and others in regenerating plants from plant cells. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5 and 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015), Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Beetham et al. (U.S. Patent No. 10,287,594, issued May 14, 2019), Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013), Zhang et al. (U.S. Patent Application Publication No. 2014/0186958, published Jul. 3, 2014) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).
Claim 5 as currently amended is drawn to a method for modifying a target site in the genome of a plant cell, the method comprising:
a.    providing a guide RNA directly to a non-protoplast embryogenic plant cell, wherein the guide RNA is provided as RNA;
b. providing a Cas endonuclease to the non-protoplast embryogenic plant cell, wherein the Cas endonuclease is encoded by a polynucleotide comprising a Cas coding region, which is operably linked to a first nuclear localization signal upstream of the Cas coding region, and a second nuclear localization signal downstream of the Cas coding region, where the first and second nuclear localization signals are derived from different sources;
wherein said guide RNA selectively hybridizes with said target site, and
wherein the guide RNA forms a complex with the Cas endonuclease provided to the non-protoplast embryogenic plant cell and the Cas endonuclease introduces a double-strand break at the target site; 
c. generating a plant from the non-protoplast embryogenic plant cell comprising at least one nucleotide modification at the target site; and 
d.    identifying the at least nucleotide modification at the target site.
Claim 67 as currently amended is drawn to the method of claim 5, further comprising providing a polynucleotide modification template to the non-protoplast embryogenic plant cell, wherein the polynucleotide modification template comprises at least one nucleotide modification as compared to the sequence of the target site.
New claim 68 is drawn to the method of claim 5, wherein the second nuclear localization signal is a bipartite nuclear localization signal.
New claim 69 is drawn to the method of claim 5, wherein the first nuclear localization signal is a monopartite nuclear localization signal.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). The targeted genomic modification can be identified by DNA sequencing (paragraphs [0082], [0083], [0085], [0086], [0093], and [0094]). The plant cell can be a non-protoplast plant cell (paragraphs [0046], [0055]). A plant can be obtained by regenerating a plant cell produced by any of the methods of Voytas et al. I (paragraph [0058]).
Voytas et al. I do not exemplify  (i.e. do not provide a working example) providing a guide RNA directly to a plant cell, or a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region where the first and second nuclear localization signals are derived from different sources, wherein the second nuclear localization signal is a bipartite nuclear localization signal, and wherein the first nuclear localization signal is a monopartite nuclear localization signal, or identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. Voytas et al. I also do not teach further providing a polynucleotide modification template to the plant cell, wherein the polynucleotide modification template comprises at least one nucleotide modification as compared to the sequence of the target site. Voytas et al. I also do not explicitly teach an embryogenic plant cell.
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]).
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease (claims 1, 3, 4). The Cas9 Type-II CRISPR-associated nuclease forms a complex with the guide RNA, and the guide RNA functions by selectively hybridizing to the target site (paragraphs [0007], [0114]; claims 1 and 25). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells, for targeted gene repair/correction, and for knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]). Yang et al. teach that the gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]). Yang et al. additionally exemplify providing a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraphs [0126] to [156]).
Beetham et al. teach a method for introducing a gene repair oligonucleobase (GRON) mediated mutation into a target deoxyribonucleic acid (DNA) sequence in a plant cell, comprising: delivery of a composition which induces single or double strand breaks and a GRON into the cell, wherein the GRON is configured to mediate introduction of a targeted genetic change within the gene, and wherein delivery of the composition which induces single or double strand breaks and the GRON into the cell produces the targeted genetic change in the genome of the cell without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change, wherein the composition which induces single or double strand breaks is selected from the group consisting of a bleomycin-type antibiotic, a zinc finger nuclease, a Transcription Activator-Like Effector Nuclease (TALEN), a meganuclease, and a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) nuclease (claims 1, 10). The method of Beetham et al. can further comprise regenerating from the plant cell a plant having a mutation introduced by the GRON (claim 6). Beetham et al. also teach that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides (paragraph spanning columns 28-29).
Li et al. teach a method for modifying one or more target sites in the genome of a plant cell, including protoplast (Figure 1a, b, e, f; Figure 2) and non-protoplast (Figure 1h, i) plant cells, the method comprising providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, and identifying at least nucleotide modification at the one or more target sites (Figures 1-2; page 689 column 2). The one or more guide RNAs selectively hybridize with the one or more target sites, the one or more guide RNAs form a complex with the Cas endonuclease, and the Cas endonuclease introduces a double-strand break at the target site, as evidenced by the identified nucleotide modifications at the one or more target sites, the creation of which requires these functions to occur.
Zhang et al. teach operable linkage of a Cas coding region to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals (paragraph [0125]).
Hansen et al. teach several alternative methods (microprojectile bombardment, electroporation, microinjection) that can be used to provide nucleic acids including RNA directly to plant cells, including non-protoplast embryogenic plant cells (columns 4-5; columns 31-42; columns 55-57; claims 1-6; column 32 line 62 column 33 line 10; column 40 line 63 to column 41 line 9; column 55 lines 35 to 47; column 62 line 31 to column 63 line 30). Hansen et al. also teach the generation of plants from plant cells to which nucleic acids have been directly provided (column 2 lines 56-61; column 63 lines 7-9; column 63 lines 55-56; column 64 lines 29 to 32; column 66 lines 52-55; column 67 lines 20 to 25).
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, obtained from a monocot plant or a dicot plant by biolistic mediated transfection (particle bombardment) in order to produce a plant cell having a detectable targeted genomic modification, given the teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification,  given the teachings of Voytas et al. II that providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell will produce a plant cell having a detectable targeted genomic modification, given the teachings of Yang et al. that providing a Cas9 endonuclease and a guide RNA to a plant cell will produce a plant cell having a detectable targeted genomic modification, given the further teaching of Yang et al. that a plant cell having precise nucleotide alterations (substitution, deletion and insertion) can also be produced by providing a CRISPR/Cas system endonuclease and a donor DNA that functions as a polynucleotide modification template to a plant cell, given the teaching of  Beetham et al. that a gene repair oligonucleobase and (CRISPR) nuclease can be provided to a plant cell in order to produce a plant cell having a targeted genetic change in its genome without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change and can be further regenerated into a plant having the targeted genetic change, given the further teaching of Beetham et al. that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides, given the teachings of Li et al. that one or more target sites in the genome of a plant cell, including a non-protoplast plant cell, can be modified by providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region for optimal protein nuclear localization, given the teachings of  Zhang et al. that a Cas coding region can be operably linked to one or more nuclear targeting signals upstream and/or downstream of the Cas coding region, including nuclear localization signals derived from different sources, and including bipartite and monopartite nuclear localization signals, and given the teachings of Hansen et al. that RNA can be directly provided to a plant cell including a non-protoplast embryogenic plant cell that can be subsequently generated into a plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to directly introduce into a non-protoplast embryogenic plant cell a guide RNA and a Cas9 endonuclease or an RNA encoding a Cas9 endonuclease wherein the Cas endonuclease is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region wherein the nuclear localization signals are derived from different sources and are bipartite and/or monopartite nuclear localization signals, in combination with a polynucleotide modification template that comprises at least one nucleotide modification as compared to the sequence of a target site in the genome of the plant cell, and to regenerate the plant cell into a plant.
One skilled in the art would have been motivated to do so in order to produce a plant having a detectable targeted genomic modification of at least one nucleotide as compared to the sequence of the target site without inserting exogenous genetic material. One skilled in the art would have had a reasonable expectation of success, given the success of Shen et al. in producing an animal cell having a detectable targeted genomic modification by directly introducing into an animal cell a guide RNA and an RNA encoding a Cas9 endonuclease, given the success of Voytas et al. II in producing a plant cell having a detectable targeted genomic modification by providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell, given the success of Li et al. in producing a plant cell having a detectable targeted genomic modification by providing to a plant cell a guide RNA and Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream and downstream of the Cas coding region, given the success of Hansen et al. in providing RNA directly to a plant cell, and given the success of Hansen et al. and others in regenerating plants from plant cells. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662